Citation Nr: 1033684	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.  

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to an increased disability rating for service-
connected right ankle arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Polly Murphy, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, A.R.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION


The Veteran served on active duty from July 1954 to June 1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In August 2006, the RO granted a claim for an increased rating 
for a service-connected right ankle disability, to the extent 
that it granted a 20 percent rating.  In November 2006, the RO 
denied claims for service connection for a lumbosacral spine 
disability, and a bilateral knee disability.  The Veteran 
appealed these decisions, and in February 2009, the Board 
remanded the claims for additional development.  

At a January 2009 videoconference hearing, the Veteran, his 
spouse, and his attorney presented evidence and testimony in 
support of the Veteran's claims before the undersigned Veteran's 
Law Judge (VLJ).  A transcript of the hearing has been associated 
with the Veteran's VA claims folder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have a lumbosacral spine disability, or 
a knee disability, that was caused or aggravated by his active 
military service.  

2.  The Veteran's service-connected right ankle arthritis is 
shown to be productive of symptoms that include pain, and a 
limitation of motion, but not ankylosis; factors warranting an 
extraschedular rating are not shown.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability, and a knee disability, were 
not incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected right ankle arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.59, 4.71a, Diagnostic Codes 
5003, 5270, 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran argues that service connection is warranted for a 
lumbosacral spine disability, and a bilateral knee disability.  
He asserts that he has the claimed conditions due to injuries 
from parachute jumps.  The Veteran's spouse has testified that 
the Veteran had knee symptoms "a long time before he retired." 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  See 38 C.F.R. § 3.303(d).  Service connection 
may also be granted for arthritis, when it is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran's service treatment reports show that in May 1955, he 
was treated for a left knee injury related to a parachute jump, 
and that he was provided with a bandage.  In July 1956, he was 
treated for a sprained back, and the reports note that an X-ray 
was negative.  The Veteran's separation examination report shows 
that his spine, and lower extremities, were clinically evaluated 
as normal.   In an associated "report of medical history," he 
indicated that his health was "good."  The Board notes that the 
Veteran's service treatment reports appear to have been damaged 
in a fire, and that some reports are partially burned.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1970 and 2010, to include reports 
from the Office of Worker's Compensation Program (OWCP).  

The OWCP evidence consists of a multitude of records filling more 
than two volumes.  This evidence includes a job application, and 
an associated "Supplemental Experience Statement" (CSC Form 
630), dated in July 1970, which shows that the Veteran stated, 
"Paratrooper for 3 years without any serious injury."  This 
evidence further shows that in June 1989, the Veteran sustained 
injuries at his job while atop the wing of a plane.  The OWCP's 
accepted injuries from this incident were bilateral knee sprains.  
See May 1992 OWCP decision; March 1998 "statement of accepted 
facts."  

The post-service medical evidence is summarized as follows:

An October 1989 magnetic resonance imaging (MRI) study of the 
right knee contains an impression noting degenerative changes 
with possible Grade I tears of the posterior limbs of the 
menisci, small joint effusion, a possible loose body, and a 
possible tear of the cruciate ligament.  

Reports from D.L.H., M.D., dated in 1989, note that the Veteran 
had a knee injury 20 years before, and that he had it drained at 
that time, "but apparently had no sequalae," and no surgery.  
One report characterizes his right knee injury as work-related.  
A September 1989 report states that the Veteran has a torn 
meniscus, that he had "done quite well for many years," and 
that, "It is unlikely that the injury 25 years ago was the cause 
of the recent problem and is it more likely the most recent 
injury on the job is a new problem since he did so well for so 
long."  He concludes, "At this time we have not documented any 
underlying systemic disease such as gout, there is no other 
explanation for his problem other than a torn cartilage which is 
a result of his recent injury."  A December 1989 report shows 
that the Veteran underwent a chondroplasty and shaving of the 
right knee, partial lateral meniscectomy, and removal of a loose 
body.  The postoperative diagnosis notes a lateral meniscal tear 
with degenerative joint disease and removal of loose body, right 
knee.  A June 1990 report shows that the Veteran reported that 
his right knee injury had resulted in favoring and over-use of 
his left knee, which had pain that had come on "fairly 
rapidly."  An X-ray was noted to show "minimal degenerative 
change if any."  The impression notes mild degenerative changes 
of the patellofemoral joint that were aggravated by having to 
favor this leg secondary to his right extremity.  A July 1990 
report shows that the Veteran was thought to have more than just 
left knee strain, that there was a "high likelihood" of either 
a loose fragment or a torn cartilage, and that surgical 
intervention was required.  

An August 1990 report from S.T.M., M.D., notes that the Veteran 
had returned to work following his right knee injury in June 
1989, and that he injured his left knee in April in what "was 
recognized as an on-the-job injury, probably in part due to the 
sparing of the right knee, causing aggravation of the left 
knee."  The diagnosis was internal derangement and early 
osteoarthritic changes in both knees, worse on the right.  

In August 1990, the Veteran underwent a left knee arthroscopy 
with partial medial and lateral meniscectomies, and removal of 
osteochondral loose fragment.  The postoperative diagnoses note 
degenerative arthritis, osteochondral loose body, torn medial and 
lateral meniscus, and chondromalacia of the patella (all left 
knee).  

A December 1993 report from R.M., M.D., states that the Veteran's 
left knee has severe degenerative arthritis.  

A June 1990 report from Professional Rehabilitation & 
Occupational Services, Inc., notes a history of left knee 
symptoms as early as December 1989.  

In March 1998, the Veteran underwent a total right knee 
replacement (TKR). The postoperative diagnosis was severe 
degenerative arthritis of the right knee.  

In October 1998, the Veteran underwent a total left knee 
replacement (TKR). The postoperative diagnosis was severe 
degenerative arthritis of the left knee.  

A January 2000 report from The Therapy Center notes a history of, 
"Apparently, the patient originally injured himself on-the-job 
approximately nine years ago, with continued pain following 
bilateral TKR's." 

Reports from N.E.B., M.D., dated in September and October of 
2004, show that the Veteran was diagnosed with spondylolisthesis, 
L5-S1, and degenerative lumbar disc disease.  An MRI was noted to 
show dessication of the lumbar discs with mild to moderate 
stenosis at L5-S1.  

A VA spine examination report, dated in August 2006, indicates 
that the Veteran reported that his first post-service treatment 
for back symptoms was in 2004.  The report notes degenerative 
joint disease of the lumbar spine.  The examiner noted that the 
Veteran was only shown to have had one treatment for back 
symptoms in one month during service, with no post-service 
medical evidence for 40 years, and stated that an opinion as to 
whether or not the Veteran's current lumbar spine disability was 
related to his service could not be provided without resort to 
speculation.  

A VA joints examination report, dated in August 2006, shows that 
the Veteran reported having knee symptoms "off and on" 
following service.  An addendum contains a diagnosis of 
degenerative joint disease of the bilateral knees, status post 
total knee replacement.  The examiner noted that the Veteran was 
only shown to have had one treatment for knee symptoms during 
service, with no post-service medical evidence until 2004, with 
evidence of TKR's due to a Worker's Compensation injury, and, in 
essence, that an opinion as to whether or not the Veteran's knee 
disabilities were related to his service could not be provided 
without resort to speculation.  The examiner further stated, "It 
is more than likely that the Workman's Comp injuries led to his 
problems, but I have no records of what the Workman's Comp injury 
was and when it had happened."  

A June 2009 report form Orthopedic Associates notes that the 
Veteran underwent an L4-5 lumbar decompression.  

A VA examination report, dated in February 2010, shows that the 
Veteran reported having bilateral knee pain after parachute 
jumps, with progressively worsening pain since separation from 
service.  The report notes that following service he worked as a 
"sheet metallist" for 20 years.  The impressions included 
degenerative joint disease of the bilateral knees status post 
total knee replacement, and multilevel degenerative joint disease 
of the lumbar spine with spondylolisthesis and spinal canal 
stenosis, status post L4-5 lumbar decompression in June 2009.  
The examiner essentially noted the Veteran's inservice history of 
treatment for left knee symptoms in May 1955, and for back 
symptoms in July 1956, that there were no relevant findings in 
his separation examination report, and that the earliest post-
service medical evidence of a knee disorder pertains to his 1989 
on-the-job injuries that were covered by his Worker's 
Compensation benefits.  

The examiner concluded:
Therefore, it is the opinion of this 
examiner that the degenerative joint 
disease of the bilateral knees status post 
total knee replacement is less likely than 
not secondary to the parachute jumps in the 
service and is also less likely than not 
related to the one time complaint related 
to the left knee documented in the military 
record.  The rationale is that there is no 
documentation regarding knee problems 
between his discharge date in 1957 and the 
documented workman's compensation injury in 
1989.  Also in review of the claims file 
there is no documentation related to pain 
in the low back until the 1990's following 
the bilateral knee replacement surgery.  
This is a thirty three year time span after 
discharge from the military where there 
were no complaints of low back pain per the 
available medical documentation.

Therefore, it is the opinion of this 
examiner that the lumbosacral spine is less 
likely than not related to military 
service.  The rationale is that there is a 
onetime injury to the left low back in July 
of 1956 but no other complaints throughout 
the military service showing no chronicity 
of symptoms.  Chronicity is also not 
documented following discharge from the 
service as there is a thirty-three year 
silent medical record between his discharge 
date and first complaints of low back pain.   

The Board finds that the claims must be denied.  With regard to 
the claims for bilateral knee disabilities, the Veteran was 
treated for left knee symptoms in May 1955, with no subsequent 
treatment during his remaining service, a period of about two 
years.  In addition, a knee disorder was not noted upon 
separation from service; at that time, his lower extremities were 
clinically evaluated as normal.  Therefore, a chronic knee 
disorder is not shown during service.  See 38 C.F.R. § 3.303(a).  
As for the post-service medical evidence, the earliest medical 
evidence of complaints of knee symptoms is dated in 1989.  This 
is over 31 years after separation from service, and this period 
without treatment weigh against the claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record clearly 
shows that the cause of his 1989 treatment was an on-the-job 
right knee injury.  The evidence also shows that the Veteran 
received Worker's Compensation benefits for his bilateral knee 
disorders.  Furthermore, the OWCP's records show that in 1970 the 
Veteran reported that he had been a paratrooper for three years 
"without any serious injury."  The medical evidence associated 
with the OWCP's decisions show that examiners repeatedly 
associated the Veteran's right knee disorder with his 1989 
injury, and that they associated his left knee disorder with his 
right knee disorder.  See e.g., reports from Dr. D.L.H., dated in 
1990; reports from J.G., M.D., dated in 2000; "independent 
medical evaluation," and addendum, from V.S., M.D., dated in May 
and August of 2001.  With two exceptions (discussed below), there 
is no competent evidence of a nexus between a knee disorder and 
the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this 
regard, the February 2010 VA opinion weighs against the claims.  
The examiner indicated that her opinions were based on a review 
of the Veteran's medical files.  Finally, there is no medical 
evidence to show that arthritis of either knee was manifest to a 
compensable degree within one year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not 
show that the Veteran has a right knee disability, or a left knee 
disability, that is related to his service, and the Board finds 
that the preponderance of the evidence is against the claims, and 
that the claims must be denied.  

With regard to the claim for a lumbosacral spine disorder, the 
Veteran was treated for back symptoms in July 1956, with no 
subsequent treatment during his remaining service, a period of 
about 11 months.  In addition, a lumbosacral spine disorder was 
not noted upon separation from service; at that time his spine 
was clinically evaluated as normal.  Therefore, a chronic 
lumbosacral spine disorder is not shown during service.  See 38 
C.F.R. § 3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of complaints of back symptoms is dated 
in 2004.  This is over 46 years after separation from service, 
and this period without treatment weigh against the claim (to the 
extent that the February 2010 VA examiner indicated that the 
Veteran's first post-service complaints of back symptoms were in 
the "1990's," even assuming that there were complaints of back 
symptoms as early as 1990, this is still a period of about 33 
years after separation from service, and it would not change the 
Board's analysis).   Maxson.  With two exceptions (discussed 
below) there is no competent evidence of a nexus between a 
lumbosacral spine disorder and the Veteran's service.  See 38 
C.F.R. § 3.303(d).  In this regard, the February 2010 VA opinion 
weighs against the claim.  The examiner indicated that her 
opinion was based on a review of the Veteran's medical files.  
Finally, there is no medical evidence to show that arthritis of 
the lumbosacral spine was manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  In summary, the evidence does not show that the Veteran 
has a lumbosacral spine disability that is related to his 
service, and the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  

For all service connection claims, in reaching these decisions, 
the Board has considered a February 2005 statement from N.E.B., 
M.D., in which it is asserted that the Veteran was treated in 
September 2004 for complaints of back and leg pain, with 
multilevel degenerative disease and degenerative 
spondylolisthesis at L5-S1.  This physician states, "His present 
degenerative disease and problems is [sic], at least in part, 
hereditary, but it probably has been aggravated by his military 
career with his activities that caused his disability from 
service.  I think his disability has certainly significantly 
increased recently with increasing back pain, instability, and 
spinal stenosis of the lumbar spine."  The Board has also 
considered a January 2006 statement from T.W.A., M.D., which 
notes, "As a result of his time in the service, [the Veteran] 
has multiple service-related disabilities."  The physician 
indicated that the Veteran's bilateral knee disorders, and his 
lumbar spine arthritis and spondylolisthesis, are related to his 
service.  

These opinions are afforded little probative value.  With regard 
to Dr. N.E.B.'s statement, it indicates that the Veteran began 
treatment in 2004 (i.e., about 46 years after separation from 
service), and it is not shown to have been based on a review of 
the Veteran's C-file, or any other detailed and reliable medical 
history.  Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (medical opinions as to a nexus may decline 
in probative value due to a lengthy time period between service 
and the date of the opinion).  It is essentially a bare 
conclusion that is unaccompanied by discussion, explanation, or 
citation to clinical findings during service.  Neives-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  With regard to Dr. T.W.A.'s 
statement, it indicates that it was based on a review of the 
Veteran's C-file.  Neither opinion discusses the several decades 
following service without treatment, nor does either opinion make 
any mention of the Veteran's 1989 on-the-job injuries or the OWCP 
decision and its associated documentation.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (stating that "most of the 
probative value of a medical opinion comes from its reasoning", 
and that the Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion"); Elkins, 5 Vet. App. at 478 
(medical opinions as to a nexus may decline in probative value 
where the physician fails to discuss relevant documented 
preservice medical history).  Therefore, these opinions are not 
sufficiently probative to warrant a grant of any of the claims.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With respect to the Veteran's own contentions, and his spouse's 
testimony, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a 
lumbosacral spine disability, and a bilateral knee disability, 
were caused or aggravated by service that ended in 1957.  The 
Veteran has reported that he has had low back symptoms, and knee 
symptoms, since his service.  This lay evidence is competent 
evidence to show that the Veteran experienced symptoms of low 
back pain, and knee symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of any of the claims.  Although the 
Veteran has asserted that he began having knee and low back 
symptoms during service, this is contradicted, to an extent, by 
his 1970 statement in his job application.  Furthermore, and in 
any event, the Veteran and his spouse do not have the requisite 
skills, knowledge, or training, to be competent to provide a 
diagnosis of a low back disability, or a knee disability, or to 
state whether such conditions were caused by his service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the Veteran's 
service treatment records show treatment for left knee symptoms 
in May 1955, and treatment for back symptoms in July 1956, with 
no subsequent treatment during his remaining service, a period of 
about two years (for the left knee) and about 11 months (for the 
back).  The post-service medical records do not show any relevant 
treatment prior to 1989 (for the knees) or 2004 (for the 
lumbosacral spine), and there is no competent evidence of a nexus 
between either of the claimed conditions and the Veteran's 
service (other than as discussed).  The February 2010 VA examiner 
concluded that the Veteran's knee and back disorders are not 
related to his service.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect that 
the Veteran has the claimed conditions that are related to his 
service.


II.  Increased Rating - Right Ankle

In May 2004, the RO granted service connection for right ankle 
arthritis, evaluated as 10 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007).  

In February 2006, the Veteran filed a claim for an increased 
rating.  In August 2006, the RO granted the claim, to the extent 
that it assigned a 20 percent rating, with an effective date of 
October 29, 2004.  The RO's basis for the assignment of an 
effective date for an increased rating more than one year prior 
to the date of receipt of the claim is unclear.  See 38 C.F.R. 
§ 3.400(o)(2) (2009).  In any event, the Veteran has appealed.  

The RO has evaluated the Veteran's right ankle arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Under DC 5271, a 20 
percent rating is warranted for a marked limitation of ankle 
motion.  The 20 percent rating is the highest rating provided for 
under DC 5271.

With regard to functional loss, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available based 
on symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  The Veteran's 20 percent evaluation is the maximum 
rating allowable under DC 5271.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.   

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5270, a 30 percent rating is 
warranted for: ankle, ankylosis of: In plantar flexion between 30 
degrees and 40 degrees; or in dorsiflexion between 0 degrees and 
10 degrees.  

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the 
ankle is from 0 to 20 degrees.  Normal plantar flexion of the 
ankle is from 0 to 45 degrees.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).

The medical evidence dated the time period in issue shows that in 
late April 2005, the Veteran was hospitalized for four days, 
during which time he underwent a right ankle arthrodesis.  The 
relevant discharge diagnosis was degenerative joint disease of 
the right ankle.  However, the evidence does not show that the 
Veteran's right ankle arthritis is productive of ankylosis.  In 
this regard, a QTC examination report, dated in April 2006, shows 
that on examination, the right ankle had dorsiflexion from 0 to 5 
degrees, and plantar flexion form 0 to 5 degrees.  The diagnosis 
was right ankle arthritis.  The examiner specifically stated that 
there was no ankylosis.  A VA examination report, dated in 
February 2010, shows that on examination, the right ankle had 
dorsiflexion from 0 to five degrees, and plantar flexion form 0 
to 10 degrees.  The diagnosis was post-traumatic arthrosis status 
post ankle fusion.  The examiner stated, "There is no evidence 
of ankylosis."  

In summary both of the examination reports dated during the time 
period in issue show that the Veteran's right ankle arthritis is 
not productive of ankylosis.  Accordingly, the Board finds that 
the criteria for a rating in excess of 20 percent under DC 5270 
have not been met, and that the claim must be denied.  

In reaching this decision, the Board has considered the Veteran's 
representative's argument, that reports from J.G., M.D., dated in 
2001, show that his right ankle has no active range of motion, 
and fixed valgus.  See April 2001 report from Dr. J.G.  She 
argues that this evidence is sufficient to show a fixed 
deformity, and ankylosis.  The Board has also considered a July 
2006 statement from Dr. T.W.A., who asserts that Dr. J.G.'s 2001 
report indicates that a 40 percent rating for ankylosis is 
warranted under DC 5270.  However, where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(2009); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
case, Dr. J.G.'s 2001 report is dated well in advance of the one-
year period prior to the filing of the claim during which an 
increased rating may be assigned.  See 38 C.F.R. § 3.400(o)(2).  
In addition, the aforementioned 2006 and 2010 examination reports 
are far more contemporaneous than the 2001 report, and they are 
therefore considered to be more probative of the Veteran's 
current condition.  Accordingly, the claim must be denied.  

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  Thus, the Board has reviewed the entirety of 
the disability picture, but finds that it is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the evidence 
includes OWCP reports which show that the Veteran retired in 1990 
due to bilateral knee disorders, and in this decision the Board 
has determined that service connection for a bilateral knee 
disability is not warranted.  In this regard, an August 2002 OWCP 
decision shows that it was determined that the Veteran's 
impairment of the right lower extremity was 56 percent, based on 
a finding of 30 percent impairment due to right ankle arthritis, 
and 37 percent impairment due to the right knee.  However, 
decisions of other federal agencies as to disability issues are 
generally not binding upon the Board.  See e.g., Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  In summary, neither frequent 
hospitalization, nor marked interference with employment due to 
the Veteran's service-connected right ankle arthritis is 
demonstrated, nor is there any other evidence that this condition 
involves such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  For 
this reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determination in Hart v Mansfield, 21 Vet. 
App. 505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation at any time within the appeal period.  The 
Board therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of the disability in issue, such 
that an increased evaluation is warranted.  

For all of the claims, in reaching these decisions, the Board has 
considered the doctrine of reasonable doubt; however, as is 
stated above, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in March 2006.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
OWCP records.  The Veteran has been afforded examinations, and 
etiological opinions have been obtained.  In this regard, in 
February 2009, the Board remanded these claims for additional 
development.  The Board directed that the Veteran be afforded 
examinations, and that etiological opinions be obtained with 
regard to the service connection claims.  The Board also directed 
that the Veteran be requested to identify all relevant treatment 
after September 2006.  In June 2009, the Veteran was sent a duty 
to assist letter in compliance with the Board's directions.  In 
February 2010, the Veteran was afforded another examination that 
covered his bilateral knees, lumbosacral spine, and his right 
ankle.  The examiner indicated that the Veteran's C-file had been 
reviewed, and the report includes a summary of the Veteran's 
reported history, and detailed examination findings.  The 
examiner's etiological opinions are accompanied by a sufficient 
rationale.  Under the circumstances, there is no basis to find 
that the examiner did not have a sufficient basis for her 
opinions, or that this examination report is inadequate.  See 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the 
circumstances, the Board finds that there has been substantial 
compliance with its February 2009 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


